Exhibit 10.4

 

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

 

)

 

UNITED STATES OF AMERICA

)

 

 

)

 

v.

)

Criminal No.

 

)

 

AEGERION PHARMACEUTICALS, INC.,

)

 

 

)

 

Defendant.

)

 

 

)

 

 

DEFERRED PROSECUTION AGREEMENT

 

1.                                      William D. Weinreb, Acting United States
Attorney for the District of Massachusetts (by Assistant U.S. Attorneys Young
Paik and Kriss Basil) (the “Office”); the United States Department of Justice,
Consumer Protection Branch (by Trial Attorney Shannon L. Pedersen); and
defendant Aegerion Pharmaceuticals, Inc. (“Aegerion”) (by defense counsel Joshua
S. Levy, Esq., Ropes & Gray LLP and Aegerion’s current Board Chair, Mary T.
Szela, pursuant to authority granted by Aegerion’s Board of Directors), hereby
enter into the following Deferred Prosecution Agreement (“Agreement”).

 

2.                                      Aegerion consents to the filing, in
United States District Court for the District of Massachusetts, of an
information charging Aegerion with conspiring to violate the patient privacy
provisions of the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”). This Information (hereinafter, “the HIPAA Information”) charges a
violation of Title 18, United States Code, Section 371, to wit: conspiracy to
violate Title 42, United States Code, Sections 1320d-6(a) and 6(b)(3), using or
causing to be used unique health identifiers, obtaining individually
identifiable health information relating to individuals, and disclosing
individually identifiable health information to another person, with the intent
to sell, transfer, or use individually identifiable health information for
commercial advantage, personal gain, or

 

1

--------------------------------------------------------------------------------


 

malicious harm. Aegerion knowingly waives its right to indictment on this charge
and agrees to venue of the case in the District of Massachusetts. Aegerion
further waives any legal or procedural defects in the Information.

 

3.                                      This Agreement is effective for a period
beginning on the date on which the HIPAA Information is filed (“Effective Date”)
and ending thirty-six (36) months from that date (the “Term”). However, the
United States Attorney’s Office for the District of Massachusetts and the
Consumer Protection Branch of the United States Department of Justice (jointly,
the “Government”) agree that, in their sole discretion, the Term of this
Agreement may be shortened by no more than twelve (12) months. However, Aegerion
agrees that, in the event that the Government determines, in its sole
discretion, that Aegerion has knowingly and materially violated any provision of
this Agreement, an extension of the Term of the Agreement may be imposed by the
Government, in its sole discretion, for up to a total additional time period of
one year, without prejudice to the Government’s right to proceed as provided in
Paragraphs 14 to 19 below. Any extension of the Agreement extends all terms of
this Agreement.

 

4.                                      The Government enters into this
Agreement based upon the individual facts and circumstances of this case,
including:

 

a.                                      Aegerion’s acknowledgement of its
conduct and acceptance of responsibility for that conduct;

 

b.                                      Aegerion’s cooperation in the
investigation of this matter and Aegerion’s commitment to continue cooperation
with the Government’s investigation of violations of federal health care laws,
securities laws, and other criminal statutes, by individuals associated with
Aegerion;

 

c.                                       Aegerion’s commitment to enhanced
compliance measures;

 

2

--------------------------------------------------------------------------------


 

d.                                      Remedial measures undertaken by Aegerion
and Aegerion’s commitment to undertake additional remediation as identified
herein;

 

e.                                       Aegerion’s guilty plea to two
misdemeanor violations of the Food, Drug, and Cosmetic Act (“FDCA”), Title 21,
United States Code, Sections 331, 333, 352(f) and 352(y), as charged in an
information (“FDCA Information”) filed by the Government in this matter, and
payment of $7,200,000 in criminal fines and forfeiture;

 

f.                                        Aegerion’s entry into a Civil
Settlement Agreement with the Office and the United States Department of
Justice’s Civil Division, Fraud Section, to settle certain civil claims related,
but not identical to the conduct that is the subject of the FDCA Information and
the payment by Aegerion of $28,800,000, plus interest, to resolve those claims;

 

g.                                       Aegerion’s entry into a corporate
integrity agreement with the United States Department of Health and Human
Services, Office of Inspector General (“HHS-OIG”), in connection with the same
conduct that is the subject of the FDCA Information, to implement certain
specified compliance measures, which are related to those compliance measures
specified in Attachment B of this Agreement;

 

h.                                      Aegerion’s entry into a civil consent
decree, to be monitored by the United States Food and Drug Administration
(“FDA”), in connection with the same conduct that is the subject of the FDCA
Information;

 

i.                                          Aegerion’s commitment to full
compliance with the FDCA and HIPAA; and

 

3

--------------------------------------------------------------------------------


 

j.                                         Aegerion’s commitment to fulfill all
of the terms of this Agreement.

 

5.                                      The Government will recommend to the
Court that prosecution of Aegerion on the HIPAA Information be deferred for the
duration of the Term of this Agreement. Aegerion waives its right to a speedy
trial pursuant to the Sixth Amendment to the United States Constitution, Title
18, United States Code, Section 3161, and Federal Criminal Procedure 48(b), and
Aegerion and the Government agree that, under 18 U.S.C. § 3161(h)(2), the period
of delay during which prosecution is deferred is excluded from the time within
which trial of the offense charged must commence. If the Court declines to defer
prosecution or exclude the deferral Term from the time within which trial on the
HIPAA Information must be commenced, this Agreement shall be null and void,
except for the tolling provisions described below in Paragraph 14.

 

AEGERION’S OBLIGATIONS

 

6.                                      Aegerion admits that it is responsible
for the acts of its employees, directors, officers, and agents, as set forth in
the Statement of Facts, attached hereto as Attachment A (“DPA Statement of
Facts”). Aegerion further admits that the DPA Statement of Facts is true and
accurate and agrees that, should the prosecution deferred pursuant to this
Agreement be initiated, Aegerion will neither contest the admissibility of the
DPA Statement of Facts nor contradict the DPA Statement of Facts in any such
proceeding, including any trial, guilty plea or sentencing proceeding.

 

7.                                      Aegerion shall not, through its present
or future attorneys, Board of Directors, officers, employees, agents, or any
other person authorized to speak for Aegerion, make any public statement, in
litigation or otherwise, contradicting in whole or in part the acceptance of
responsibility by Aegerion set forth above or any fact contained in the DPA
Statement of Facts, subject to the following provisions:

 

4

--------------------------------------------------------------------------------


 

a.                                      The Government shall have the sole
discretion to decide whether any public statement contradicting a fact contained
in the DPA Statement of Facts will be imputed to Aegerion.

 

b.                                      If the Government determines that
Aegerion has made a public statement contradicting its acceptance of
responsibility or any fact contained in the DPA Statement of Facts, the
Government shall so notify Aegerion. Thereafter, Aegerion may avoid a breach by
publicly repudiating the statement within five days after such notification. Any
such contradictory public statement, if not repudiated by Aegerion, will
constitute a breach of this Agreement as governed by Paragraphs 14 and 19 of
this Agreement, and Aegerion thereafter will be subject to prosecution pursuant
to the terms of this Agreement.

 

c.                                       This Paragraph does not apply to any
statement made by any present or former officer, director, employee, or agent of
Aegerion in the course of any criminal, regulatory, or civil case initiated
against such individual, unless such individual is speaking on behalf of
Aegerion.

 

d.                                      Aegerion shall be permitted to raise
defenses and to assert affirmative claims in civil, regulatory, and other
proceedings related to the matters set forth in the DPA Statement of Facts
provided that such defenses and claims do not contradict, in whole or in part, a
statement contained in the DPA Statement of Facts.

 

8.                                      Aegerion will comply in a timely manner
with all of the terms of this Agreement.

 

If Aegerion sells, merges, or transfers all or substantially all of its business
operations as they

 

5

--------------------------------------------------------------------------------


 

exist as of the date of this Agreement (whether structured as a sale, asset
sale, merger, or transfer), unless otherwise agreed to in writing by the
Government, Aegerion will maintain its existence and its ability to fulfill and
complete all of its obligations under this Agreement, or include in any contract
for sale, merger, or transfer a provision binding the purchaser, or any
successor in interest to Aegerion, to fulfill and complete all of Aegerion’s
obligations under this Agreement.

 

9.                                      Aegerion agrees to provide complete,
truthful cooperation with the Government and any other agency designated by the
Government in any investigation or prosecution of Aegerion and/or any of its
current or former directors, officers, employees, agents, consultants,
contractors, subcontractors, and subsidiaries, or any other party, concerning
the conduct covered by the HIPAA Information or the FDCA Information and any
related plea agreement as well as conduct related to matters covered by the
subpoena issued by the United States Attorney’s Office for the District of
Massachusetts in November 2013, until the date upon which all investigations and
prosecutions arising out of such conduct are concluded, whether or not those
investigations and prosecutions are concluded within the Term of this Agreement,
as follows:

 

a.                                      Aegerion will truthfully disclose all
factual information that is not protected by any applicable privilege or
protection with respect to its activities or those of any of its current,
former, or future directors, officers, employees, agents, consultants,
contractors, subcontractors, and subsidiaries, or any others, including any
evidence or allegations and internal or external investigations, concerning all
matters about which Aegerion has any knowledge or about which the Government or
other law enforcement agencies designated by the Government, may inquire.

 

6

--------------------------------------------------------------------------------


 

b.                                      Aegerion will provide documents,
records, and/or other tangible evidence not protected by any applicable
privilege or protection regarding matters about which the Government may inquire
and identify knowledgeable directors, officers, employees, agents, and/or
representatives to provide information, materials, and testimony. Aegerion will
maintain and expeditiously produce any non-privileged documents, records, and/or
other tangible evidence responsive to the subpoena issued by the United States
Attorney’s Office for the District of Massachusetts in November 2013. Documents
subject to production include documents in the custody, possession, and control
of the pharmacy associated with the Juxtapid REMS program during the relevant
time period.

 

c.                                       Aegerion will use its best efforts to
ensure that its directors, officers, employees, agents, and representatives
testify truthfully before the grand jury and/or at any trial or other proceeding
with respect to any matters about which they may be questioned provided that the
testimony sought is not protected by any applicable privilege or protection.
Aegerion (and its directors, officers, employees, agents, and representatives)
will at all times give complete, truthful, and accurate information and
testimony provided that the information and testimony sought is not protected by
any applicable privilege or protection, including the attorney-client privilege
and the Fifth Amendment. Aegerion (and its directors, officers, employees,
agents, and representatives) will neither attempt to protect any

 

7

--------------------------------------------------------------------------------


 

person who has been involved in criminal activity, nor falsely implicate anyone
in criminal activity.

 

d.                                      With respect to any information,
testimony, documents, records, or other tangible evidence provided to the
Government pursuant to this Agreement, Aegerion consents to any and all
disclosures, subject to applicable law and regulations, to other governmental
authorities of such materials that the Government, in its sole discretion, shall
deem appropriate.

 

10.                               Within thirty (30) days of the Effective Date
of this Agreement, Aegerion will (a) make this executed Agreement and its
attachments, including the DPA Statement of Facts, conspicuously available to
the public on its website for the duration of this Agreement; and
(b) communicate to all Aegerion employees that Aegerion has entered into this
Agreement and make available this Agreement and its attachments to all such
employees.

 

11.                               Aegerion will implement and maintain internal
controls, policies, and procedures designed to prevent and detect violations of
HIPAA, including at a minimum, the elements set forth in Attachment B, which is
incorporated by reference into this Agreement.

 

GOVERNMENT’S OBLIGATIONS AND RIGHTS

 

12.                               If Aegerion fully complies with all of its
obligations under this Agreement, the Government will not continue the criminal
prosecution against Aegerion described in Paragraph 2 and as described in the
DPA Statement of Facts. Within thirty (30) days after the expiration of the Term
of this Agreement, the Government will seek dismissal with prejudice of the
HIPAA Information filed against Aegerion, and agrees not to file charges in the
future against Aegerion relating to the conduct described in the HIPAA
Information and the DPA Statement of Facts.

 

8

--------------------------------------------------------------------------------


 

13.                               The Government will not use, in any criminal
or civil case, any self-incriminating information provided by Aegerion pursuant
to its cooperation that was not previously known to the United States, or any
information directly or indirectly derived therefrom, except in (i) a
prosecution or other proceeding for perjury, making a false statement, or
obstruction of justice; (ii) a prosecution or other proceeding for any act of
violence or act of terrorism; (iii) a prosecution or other proceeding relating
to any violation of the Internal Revenue Code; or (iv) any prosecution or other
proceeding permitted herein as a result of failure by Aegerion to comply with
the terms of this Agreement.

 

14.                               If, during the Term of this Agreement,
Aegerion (1) commits any felony under U.S. federal law; (2) gives deliberately
false, incomplete, or misleading testimony or information; (3) fails to
cooperate as set forth in Paragraph 9 of this Agreement; (4) fails to implement
compliance measures as set forth in Attachment B of this Agreement; or
(5) otherwise fails to perform or fulfill each of Aegerion’s obligations under
this Agreement or any supplemental agreements with the Government, Aegerion
shall thereafter be subject to prosecution for any federal criminal violation of
which the Government has knowledge, including, but not limited to, the charge in
the HIPAA Information described in Paragraph 2, which may be pursued by the
Government in the United States District Court for the District of Massachusetts
or any other appropriate venue. The decision whether conduct or statements of
any present or future director, officer, or employee, or any person acting on
behalf of, or at the direction of, Aegerion, will be imputed to Aegerion for the
purposes of determining whether Aegerion has violated any provision of this
Agreement shall be in the sole discretion of the Government. Determination of
whether Aegerion has breached the Agreement and whether to pursue prosecution of
Aegerion shall be in the Government’s sole discretion and is not subject to

 

9

--------------------------------------------------------------------------------


 

review in any court or tribunal. Any such prosecution may be premised on
information provided by Aegerion. Any such prosecution relating to conduct known
by the Government before the date on which this Agreement was signed that is not
time-barred by the applicable statute of limitation on the date of the signing
of this Agreement may be commenced against Aegerion, notwithstanding the
expiration of the statute of limitation, between the signing of this Agreement
and the expiration of the Term plus one year. Thus, by signing this Agreement,
Aegerion agrees that the statute of limitation with respect to any such
prosecution that is not time barred on the date of the signing of this Agreement
shall be tolled for the Term plus one year.

 

15.                               In the event the Government determines that
Aegerion has breached this Agreement, the Government agrees to provide Aegerion
with written notice of such breach prior to instituting any prosecution
resulting from such breach. Within fourteen (14) days of receipt of such notice,
Aegerion shall have the opportunity to respond to the Government in writing to
explain the nature and circumstances of such breach, as well as the actions
Aegerion has taken to address and remediate the situation, including whether
Aegerion believes a breach occurred, whether such breach was material, and
whether such breach was knowingly or willfully committed. The Government agrees
to consider such explanation in determining whether to institute a prosecution
of Aegerion.

 

16.                               As a contractual remedy, Aegerion and the
Government agree that, in the Government’s sole discretion, any breach of this
Agreement may lead to the imposition of a monetary payment of up to $15,000 per
day for each day Aegerion is in breach of this Agreement (“Stipulated
Penalties”). The imposition of Stipulated Penalties will be alternative to
instituting a prosecution due to a breach of this Agreement. The Government
shall notify Aegerion in writing of Aegerion’s failure to comply and the
Government’s exercise of its

 

10

--------------------------------------------------------------------------------


 

contractual right to demand payment of the Stipulated Penalties (the “Demand
Letter”). The Demand Letter shall set forth: (a) the provision(s) breached;
(b) the approximate date of the breach; (c) a description of the breach
sufficient to permit Aegerion to cure (as described below); and (d) the amount
of Stipulated Penalties claimed by the Government as of the date of the Demand
Letter. Within fourteen (14) days after receipt of the Demand Letter, or such
other period as the Government may agree in writing, Aegerion will cure the
breach to the Government’s reasonable satisfaction (the “Cure Period”). If
Aegerion cures the breach within the Cure Period, no Stipulated Penalties shall
be due. If Aegerion fails to cure the breach during the Cure Period, Stipulated
Penalties calculated from the date of breach to the date of payment shall be
payable to the United States within fourteen (14) days. The Stipulated Penalties
shall be paid by electronic fund transfer according to wire instructions that
will be provided by the Government. A joint reasonable determination by the
United States Attorney’s Office for the District of Massachusetts and the United
States Department of Justice’s Consumer Protection Branch as to whether Aegerion
has failed to cure any breach will be final and non-appealable. Aegerion agrees
that the United States District Court for the District of Massachusetts shall
have jurisdiction over any action to collect such a penalty. If Aegerion fails
to timely make a payment required in this Paragraph, interest (at the rate
specified in Title 28, United States Code, Section 1961) shall accrue on the
unpaid balance through the date of payment.

 

17.          The absence of a Demand Letter from the Government is not, and
shall not be construed as, evidence of compliance with this Agreement, federal
health care program requirements, HIPAA or its associated privacy regulations,
or any other applicable laws, policies, or procedures.

 

11

--------------------------------------------------------------------------------


 

18.          In the event the Government institutes a prosecution due to
Aegerion’s breach of this Agreement: (a) all statements made by or on behalf of
Aegerion to the Government or to the Court, including the attached DPA Statement
of Facts, and any testimony given by Aegerion before a grand jury, a court, or
any tribunal, or at any legislative hearings, whether before or after this
Agreement, and any leads derived from such statements or testimony, shall be
admissible in evidence in any and all criminal proceedings brought by the
Government against Aegerion; and (b) Aegerion shall not assert any claim under
the United States Constitution; Rule 11(f) of the Federal Rules of Criminal
Procedure; Rule 410 of the Federal Rules of Evidence; or any other federal
rule that any such statements or testimony made by or on behalf of Aegerion
before or after this Agreement, or any leads derived therefrom, should be
suppressed or are otherwise inadmissible.

 

19.          Aegerion acknowledges that the Government has made no
representations, assurances, or promises concerning what sentence may be imposed
by the Court if Aegerion breached this Agreement and this matter proceeds to
judgment. Aegerion further acknowledges that any such sentence is solely within
the discretion of the Court and that nothing in this Agreement binds or
restricts the Court in the exercise of such discretion.

 

20.          This Agreement is between Aegerion and the United States Attorney’s
Office for the District of Massachusetts and the Consumer Protection Branch of
the United States Department of Justice. This Agreement does not bind any other
federal, state, or local prosecuting authorities. Furthermore, this Agreement
does not prohibit the United States, any agency thereof, or any third party from
initiating or prosecuting any civil or administrative proceedings directly or
indirectly involving Aegerion, including, but not limited to, proceedings by the
Internal Revenue Service relating to potential civil tax liability.

 

12

--------------------------------------------------------------------------------


 

21.          Any notice, certification, resolution, or report to the Government
under this Agreement shall be given by personal delivery, overnight delivery by
a recognized delivery service, or registered or certified mail, addressed to:

 

Chief, Health Care Fraud Unit

U.S. Attorney’s Office for the District of Massachusetts

John Joseph Moakley Federal Courthouse

One Courthouse Way

Boston, MA 02210

 

Director, Consumer Protection Branch

U.S. Department of Justice

450 5th Street, NW

Washington, DC 20530

 

22.          Any notice to Aegerion under this Agreement shall be given by
personal delivery, overnight delivery by a recognized delivery service, or
registered or certified mail, addressed to:

 

Legal Department

Aegerion Pharmaceuticals, Inc.

One Main Street

Suite 800

Cambridge, MA 02142

 

Joshua S. Levy

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

 

23.          Notice shall be effective upon actual receipt by the Government or
Aegerion.

 

24.          The Government’s acceptance of delivery of any notice,
certification, resolution, or report referenced in this Agreement, or the
absence of any response thereto, is not, and shall not be construed as, evidence
of compliance with this Agreement, federal health care program requirements,
HIPAA and associated privacy regulations, or any other applicable laws,
policies, or procedures.

 

13

--------------------------------------------------------------------------------


 

25.          This Agreement, to become effective, must be signed by all of the
parties listed below. No promises, agreements, terms, or conditions other than
those set forth in this Agreement will be effective unless memorialized in
writing and signed by all parties or confirmed on the record before the Court.

 

FOR THE UNITED STATES

 

 

 

 

 

WILLIAM D. WEINREB

 

 

ACTING UNITED STATES ATTORNEY

 

 

 

 

By:

/s/ Kriss Basil

 

 

Kriss Basil

 

 

Young Paik

 

 

Assistant United States Attorneys

 

 

U.S. Attorney’s Office for the District of Massachusetts

 

 

 

 

By:

/s/ Shannon Pedersen

 

 

Shannon Pedersen

 

 

Trial Attorney

 

 

Consumer Protection Branch

 

 

U.S. Department of Justice

 

 

 

 

FOR AEGERION PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Mary T. Szela

 

 

Mary T. Szela

 

 

Aegerion Board Chair

 

 

Aegerion Pharmaceuticals, Inc.

 

 

 

 

By:

/s/ Jennifer Fitzpatrick

 

 

Jennifer Fitzpatrick

 

 

Vice President and Corporate Counsel

 

 

Aegerion Pharmaceuticals, Inc.

 

 

 

 

By:

/s/ Joshua S. Levy, Esq.

 

 

Joshua S. Levy, Esq.

 

 

Patrick Welsh, Esq.

 

 

Counsel for Aegerion Pharmaceuticals, Inc.

 

 

14

--------------------------------------------------------------------------------


 

ATTACHMENT A: DPA STATEMENT OF FACTS

 

The following DPA Statement of Facts is incorporated by reference as part of the
Deferred Prosecution Agreement (this “Agreement”) between the United States
Attorney’s Office for the District of Massachusetts and the United States
Department of Justice, Consumer Protection Branch (collectively, the
“Government”) and AEGERION PHARMACEUTICALS, INC. (“AEGERION”). AEGERION hereby
agrees and stipulates that the following information is true and accurate.
AEGERION admits, accepts, and acknowledges that it is responsible for the acts
of its officers, directors, employees, and agents as set forth below. Should the
Government pursue the prosecution that is deferred by this Agreement, AEGERION
agrees that it will neither contest the admissibility of, nor contradict, this
DPA Statement of Facts in any such proceeding. The following facts establish
beyond a reasonable doubt the charge set forth in the HIPAA Information deferred
by this Agreement:

 

1.             From at least January 2013, and continuing through in or about
2015, within the District of Massachusetts, and elsewhere, AEGERION
PHARMACEUTICALS, INC. (“AEGERION acting by and through certain of its officers
and employees in concert with certain non-AEGERION health professionals, known
and unknown, did knowingly conspire, confederate, and agree to violate the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), Title 42,
United States Code, Sections 1320d-6(a) and 6(b)(3), by knowingly using and
causing to be used unique health identifiers, obtaining individually
identifiable health information relating to individuals, and disclosing
individually identifiable health information to another person, without patient
authorization required by 45 C.F.R. § 164.508(a)(3), with the intent to sell,
transfer, or use individually identifiable health information for commercial
advantage, personal gain, or malicious harm.

 

1

--------------------------------------------------------------------------------


 

2.             At all relevant times, the defendant, AEGERION, was a Delaware
corporation with a principal place of business in Cambridge, Massachusetts, and
from 2013 to 2015 manufactured and sold the drug Juxtapid (generic name:
lomitapide).

 

3.             The U.S. Food and Drug Administration (“FDA”) approved Juxtapid
with an indication for use as an adjunct to a low-fat diet and other
lipid-lowering treatments to reduce cholesterol in patients with a rare genetic
disorder called homozygous familial hypercholesterolemia, or “HoFH.”

 

4.             HIPAA was enacted, among other things, to limit the circumstances
in which patients’ confidential medical information (“individually identifiable
health information” or “protected health information”) could be used or
disclosed. HIPAA regulations specifically forbid disclosure or use of
individually identifiable health information for marketing without written
patient authorization. 45 C.F.R. § 164.508(a)(3). HIPAA and the privacy
regulations apply to health plans, health care clearinghouses, and health care
providers who transmit any health information in electronic form in connection
with a transaction covered by the law and privacy regulations. See 45 C.F.R. §§
160.102(a) and 103 (defining “covered entity”).

 

5.             AEGERION officers and sales employees frequently called on
physicians, attempting to convince them to prescribe Juxtapid. These physicians
maintained records for patients which contained protected health information.
Because these physicians were health care providers who transmitted patients’
protected health information in electronic form, they were covered by HIPAA and
associated privacy regulations.

 

6.             At all times relevant to this DPA Statement of Facts, AEGERION
officers and sales employees knew that they could not access HIPAA-protected
patient information held by physicians without written patient authorizations.

 

2

--------------------------------------------------------------------------------


 

7.             AEGERION’s sales employees were not trained medical professionals
and were at no time relevant to this DPA Statement of Facts qualified or able to
provide medical treatment to patients or to assist physicians in providing
medical treatment.

 

8.             Nevertheless, to market Juxtapid to doctors with patients not
previously diagnosed with HoFH, non-medical AEGERION officers and sales
employees involved in the sales and marketing of Juxtapid sought to obtain and
did obtain and use patients’ protected health information possessed by
physicians and their medical staff, without patient authorizations required by
HIPAA regulations, for the purpose of marketing Juxtapid to physicians and, at
times, directly to patients.

 

9.             Without obtaining required HIPAA authorizations, many AEGERION
sales employees gained access to physicians’ electronic medical record (“EMR”)
systems to perform searches to identify patients for whose treatment they could
market Juxtapid to physicians and, at times, directly to patients.

 

10.          Many AEGERION sales employees gained access to protected health
information without patient authorization to complete or to assist with the
completion of statements of medical necessity to support insurance coverage of
prescriptions for Juxtapid.

 

11.          Many AEGERION sales employees used protected health information
obtained from physicians without patient authorization to contact patients to
convince them to start Juxtapid therapy.

 

12.          Many AEGERION sales employees also used protected health
information obtained from physicians without patient authorization to contact
patients in order to obtain authorization from patients to allow AEGERION
customer service personnel to access those patients’ protected health
information.

 

3

--------------------------------------------------------------------------------


 

13.          Several AEGERION sales employees forged signatures on patient
authorizations.

 

14.          One AEGERION sales representative obtained patient signatures on
HIPAA authorizations, written in English, from non-English speaking patients who
did not understand the nature of the HIPAA release.

 

15.          AEGERION sales employees gained access to patients’ HIPAA-protected
health information without patient authorization for sales and marketing
purposes at the direction of and with the approval of AEGERION’s senior
management.

 

16.          One AEGERION sales executive encouraged AEGERION sales employees to
wear surgical scrubs instead of business attire when visiting physicians’
offices in order to facilitate access to HIPAA-protected health information and
to patients.

 

17.          In February 2013, certain AEGERION managers paired with AEGERION
sales employees in a competition for the most new prescriptions in a single day.
During the competition, AEGERION managers and employees obtained and used
patients’ protected health information without patient authorization, including
prescriptions for identified patients; one senior AEGERION manager sent a
picture of two prescriptions (for pediatric patients without any patient
authorization for access to HIPAA-protected health information) and of an EMR
query report from a physician’s office including approximately 250 identifiable
patients (without any patient authorizations) to the AEGERION sales teams to
show his success with his sales representative partner in marketing Juxtapid.

 

18.          In May 2013, an AEGERION manager told the AEGERION sales force to
contact patients who had not authorized direct contact in order to obtain HIPAA
releases.

 

4

--------------------------------------------------------------------------------


 

19.          AEGERION also conducted “kickers” or bonus sales commission
incentive programs for its sales employees, with one of the success criteria
being the conversion of non-consented patients to consented patients within five
days of obtaining a prescription for Juxtapid.

 

20.          Some AEGERION sales employees also gave gifts or provided benefits
to medical staff in exchange for access to patient data, all in furtherance of
marketing Juxtapid to physicians.

 

21.          As a result of AEGERION’s efforts to obtain and success in
obtaining HIPAA-protected health information from physicians without patient
authorization for hundreds of individuals, including patients under 18 years of
age, AEGERION marketed Juxtapid to numerous physicians and patients, all for the
purpose of commercial gain to AEGERION.

 

5

--------------------------------------------------------------------------------


 

ATTACHMENT B: COMPLIANCE PROGRAM AND CERTIFICATIONS

 

Aegerion Pharmaceuticals, Inc. (“Aegerion”) agrees to the provisions set forth
in this Attachment, which is incorporated by reference as part of the Deferred
Prosecution Agreement (the “Agreement”) between the United States Attorney’s
Office for the District of Massachusetts and the United States Department of
Justice, Consumer Protection Branch (collectively, “the Government”) and
Aegerion. Aegerion recognizes that each of the terms in this Attachment
constitutes a material term of the Deferred Prosecution Agreement.

 

Compliance and Ethics Program

 

1.             Aegerion will maintain a Compliance and Ethics Program that
governs Aegerion’s business operations. The purpose of the Compliance and Ethics
Program is to (a) prevent, detect, and correct violations of law and company
policy and procedures; (b) assure the continuation of compliance-related
policies and procedures for business operations; (c) assure the continued
development of training and other programs designed to educate employees
regarding applicable policies, procedures, and standards; (d) conduct auditing
and monitoring of the effectiveness of applicable policies, procedures, and
standards; (e) assure that there is a mechanism for internal reporting of
questionable or inappropriate activities to enable timely investigation and
resolution; and (f) assure that appropriate corrective action is taken to
prevent recurrence of misconduct.

 

2.             Aegerion’s Compliance and Ethics Program will consist of a Vice
President Ethics and Compliance (“Compliance Officer”) who reports to the
President of Aegerion and the Global Chief Compliance Officer of Novelion
Therapeutics Inc.; a Compliance Committee composed of Aegerion management (e.g.,
executives of relevant departments) that meets at least quarterly; a
comprehensive set of written compliance policies and procedures governing the

 

1

--------------------------------------------------------------------------------


 

conduct of its employees; a training program focused on the company’s compliance
policies and procedures; a disclosure program to allow employees to report
potential violations of law or the company’s compliance policies and procedures;
a non-retaliation policy; and a monitoring and auditing program designed to
deter and detect compliance issues. The Compliance Officer is responsible for
overseeing the administration and implementation of the Compliance and Ethics
Program. The Compliance Officer reports at least quarterly on the Compliance and
Ethics Program to the Compliance Committee. The Compliance Officer has direct
access to senior executives vested with the authority to direct and implement
compliance-related changes in Aegerion as necessary. The Compliance Officer has
the authority to exercise independent judgment in assessing compliance-related
matters. The Compliance Officer has authority to seek advice from outside legal
counsel or other outside experts when appropriate. The Compliance Officer is
authorized to report issues of any kind directly to the Board of Directors of
Novelion Therapeutics Inc. (or a Committee thereof).

 

3.                                      The Compliance and Ethics Program will
include and maintain compliance policies and procedures designed to prevent,
detect, and correct violations of HIPAA and its associated privacy regulations,
including, but not limited to, the following subjects:

 

a.                                      Impermissible Access to Patient
Information: Aegerion will implement and maintain a policy prohibiting its sales
agents from accessing and reviewing patient information (or otherwise consulting
with health care providers) to identify potential patients for treatment with
Aegerion’s products without patient consent as required by HIPAA or otherwise
permitted under HIPAA.

 

2

--------------------------------------------------------------------------------


 

b.                                      Sales Compensation and Incentives:
Aegerion will establish and maintain policies and procedures that shall require
that financial incentives do not improperly motivate field-facing sales
representatives or their direct managers to engage in improper promotion, sales,
and marketing of Aegerion’s products (including accessing protected health
information or representing themselves to be involved in the diagnosis and
treatment of patients). Aegerion shall exclude from incentive compensation any
sales under circumstances indicating that improper promotion of Aegerion’s
products occurred, such as the impermissible accessing of protected patient
information, and shall not offer or provide any other financial reward to its
sales representatives or their managers based upon or involving patient
authorization of Aegerion’s access to protected health information.

 

Notice to Health Care Providers and Entities

 

4.                                      Within sixty (60) days after the
Effective Date of this Agreement, Aegerion shall send, by first class mail,
postage prepaid with delivery confirmation, a notice containing the language set
forth below to all health care providers (a) who are or who have previously been
certified to prescribe Juxtapid under the Juxtapid REMS program, (b) who
submitted a prescription for Juxtapid, (c) who made a medical information
request concerning Juxtapid, (d) who participated in an Aegerion-sponsored
speaker program concerning Juxtapid, or (e) who submitted a grant proposal
concerning Juxtapid. This notice shall be dated and shall be signed by
Aegerion’s Board Chair. The body of the notice shall state the following:

 

As you may be aware, Aegerion Pharmaceuticals, Inc. recently entered into civil,
criminal, and administrative settlements with the United States

 

3

--------------------------------------------------------------------------------


 

of America and individual states in connection with Aegerion’s promotion of its
product Juxtapid. This letter provides you with additional information about the
global settlement, explains Aegerion’s commitments going forward, and tells you
how to obtain more information about those commitments.

 

Aegerion pleaded guilty to violating the Federal Food, Drug, and Cosmetic Act
and agreed to pay approximately $7 million in criminal fines and forfeiture.
Aegerion also entered into a three-year Deferred Prosecution Agreement to
resolve claims that it violated the Health Insurance Portability and
Accountability Act of 1996 (HIPAA). Separately, Aegerion agreed to enter into a
Civil Consent Decree of Permanent Injunction to be monitored by the U.S. Food
and Drug Administration (FDA).

 

In addition, the federal government and several individual states alleged that
Aegerion’s conduct violated the federal False Claims Act and equivalent state
statutes. To resolve those allegations, Aegerion entered into a separate civil
False Claims Act settlement whereby Aegerion agreed to reimburse federal and
state health care programs approximately $29 million. As part of the settlement,
Aegerion also entered into a five-year corporate integrity agreement with the
Office of Inspector General of the U.S. Department of Health and Human Services.

 

Finally, the Securities and Exchange Commission alleged that Aegerion’s conduct
violated federal security statutes. To resolve those allegations, Aegerion
entered into a separate civil securities settlement whereby Aegerion agreed to
pay approximately $4 million.

 

More information about these settlements may be found at the following websites:

 

https://www.justice.gov/civil/current-and-recent-cases#_Pharm2

 

http://oig.hhs.gov/fraud/cia/index.html

 

Please call Aegerion at 1-855-463-8974 or visit us at
http://novelion.com/about-novelion/aegerion-pharmaceuticals/aegeriongovernment-settlement
if you have questions about the settlement referenced above. Please call
Aegerion at 1-855-233-8089 or visit us at
https://novelioncompliance.tnwreports.com to report any instances in which you
believe that an Aegerion representative inappropriately promoted a product or
engaged in other questionable conduct.

 

5.                                      The Compliance Officer (or a designee)
shall maintain a log (the “Log”) of all calls and messages received by the
Compliance and Ethics Program through its disclosure

 

4

--------------------------------------------------------------------------------


 

program that report questionable practices by Aegerion employees concerning
HIPAA and associated privacy regulations, including any such calls or messages
made in response to the notice above. The Log shall include a record and summary
of each call and message received (whether anonymous or not), the status of the
call or message, and any corrective action taken in response to the call or
message. Aegerion shall produce the Log to the United States within fourteen
(14) days of a written request for such production.

 

Certifications and Board Resolution

 

6.                                      Aegerion will conduct the reviews
described in Paragraphs 7 through 9 below for each of three (3) Review Periods.
The duration of the first and second Review Periods each will be one year,
beginning with the first one-year period following the Effective Date of this
Agreement. The duration of the third Review Period will be nine months. Aegerion
will provide the certifications and resolutions described in Paragraphs 7
through 9 below to the Government within one hundred twenty (120) days following
the end of each of the first and second Review Periods, and within sixty (60)
days following the end of the third Review Period.

 

7.                                      Following the end of each Review Period,
the Compliance Officer shall conduct a review of the Log described in Paragraph
5 above for the preceding Review Period. Based on his or her review, the
Compliance Officer shall submit to the Government a signed certification (the
“Log Certification”) (a) stating that, to the best of his or her knowledge,
during the preceding Review Period, Aegerion maintained the Log pursuant to this
Agreement; and (b) stating the total number of calls and messages received by
the Compliance and Ethics Program through its disclosure program, including any
such calls or messages made in response to the notice in Paragraph 4, and the
number of those calls and messages that relate to HIPAA and its associated
privacy regulations for each month of the preceding Review Period.

 

5

--------------------------------------------------------------------------------


 

8.                                      Following the end of each Review Period,
the President of Aegerion shall conduct a review of the effectiveness of the
Compliance and Ethics Program for the preceding Review Period. Based on his or
her review, the President of Aegerion shall submit to the Government a signed
certification stating that, to the best of his or her knowledge based on a
reasonable inquiry, during the preceding Review Period, the Compliance and
Ethics Program was effective in identifying and preventing violations of federal
health care program requirements, HIPAA, and associated privacy regulations. The
certification shall summarize the review described above. If the President of
Aegerion is unable to certify that the Compliance and Ethics Program was
effective in preventing violations of federal health care program requirements,
HIPAA, and associated privacy regulations, he or she shall provide a detailed
explanation of why the Compliance and Ethics Program was not effective, and will
state the steps Aegerion is taking to ensure the effectiveness of the Compliance
and Ethics program.

 

9.                                      Following the end of each Review Period,
the Board of Directors of Novelion Therapeutics Inc. (or any future parent
company of Aegerion), or a designated Committee thereof (the “Board”), shall
conduct a review of the effectiveness of the Compliance and Ethics Program for
the preceding Review Period. This review shall include, but not be limited to,
updates and reports by the Compliance Officer and other personnel regarding
compliance matters. The Board shall evaluate the effectiveness of the Compliance
and Ethics Program, including, at a minimum, by receiving updates about the
activities of the Compliance Officer and Compliance Committee and updates about
the adoption and implementation of policies, procedures, and practices to ensure
compliance with applicable federal health care program requirements, HIPAA, and
associated privacy regulations. Based on its review, the Board shall

 

6

--------------------------------------------------------------------------------


 

submit to the Government a resolution that summarizes its review and oversight
as set forth above and that includes, at a minimum, the following language:

 

The Board of Directors of Novelion Therapeutics Inc. [or any future parent
company of Aegerion] (or a designated Committee of the Board) has made a
reasonable inquiry as described in Attachment B of the Deferred Prosecution
Agreement with Aegerion into the operations of the Compliance and Ethics Program
for the preceding Review Period, [insert date range], including the performance
of the Compliance Officer and the Compliance Committee. Based on its reasonable
inquiry and review, the Board has concluded that, to the best of its knowledge,
Aegerion has implemented an effective compliance program, as defined in the
United States Sentencing Commission Guidelines Manual, Chapter 8: Sentencing of
Organizations, to meet the requirements of federal health care programs, the
Health Insurance Portability and Accountability Act of 1996 and its associated
privacy regulations, and as set forth in the Deferred Prosecution Agreement.

 

If the Board is unable to provide any part of this statement, it shall include
in the resolution a written explanation of the reasons why it is unable to
provide such a statement.

 

10.                               Aegerion agrees that, in the event that the
Government shortens or extends the Term of this Agreement pursuant to Paragraph
3 of the Deferred Prosecution Agreement, an increase or decrease in the duration
of the Review Periods described in Paragraph 6 above, and an increase or
decrease in the total number of reviews required by Paragraphs 7 through 9
above, may be required by the Government, in its sole discretion, and upon
notice to Aegerion.

 

Additional Reporting Obligations

 

11.                               Fifteen (15) days after the end of each
calendar quarter (that is, by January 15 for the calendar quarter ending
December 31, April 15 for the calendar quarter ending March 31, July 15 for the
calendar quarter ending June 30, and October 15 for the calendar quarter ending
September 30), excepting any calendar quarter that ends within sixty (60) days
of the end of the Term of this Agreement, Aegerion shall submit a report to the
Government in writing stating whether any Reportable Events have been determined
to have occurred during the preceding

 

7

--------------------------------------------------------------------------------


 

calendar quarter, and providing updated information about Reportable Events that
Aegerion determined to have occurred during any prior calendar quarter, as may
be necessary in the reasonable determination of Aegerion or at the Government’s
request. A Reportable Event is any matter that, after a reasonable opportunity
to conduct an appropriate review or investigation of the allegations, a
reasonable person would consider a probable violation of HIPAA, 42 U.S.C. §
1320d-6, and its associated privacy regulations. A Reportable Event may be the
result of an isolated event or a series of occurrences. The written report to
the Government shall include: (a) a description of the Reportable Event,
including the relevant facts, the positions of the persons involved, and the
legal authorities implicated; (b) a description of Aegerion’s actions taken to
investigate and correct the Reportable Event; and (c) a description of any
further steps Aegerion plans to take to address the Reportable Event and prevent
it from recurring. The Compliance Officer shall promptly report to the President
of Aegerion any Reportable Event determined to have occurred by Aegerion. The
Compliance Officer shall directly and promptly report to the Board (or a
designated Committee of the Board), and record in writing, any allegation
concerning a Reportable Event that involves any Aegerion employee with senior
managerial responsibilities.

 

Filing of Certifications, Resolutions, and Reports(1)

 

12.                               The certifications referenced above in
Paragraphs 7 and 8 above shall be sworn to under penalty of perjury and shall
set forth that the representations contained therein may be

 

--------------------------------------------------------------------------------

(1) Consistent with the U.S. Department of Justice’s Freedom of Information Act
(“FOIA”) procedures, the Government shall make reasonable effort to notify
Aegerion prior to any release by the Department of Justice of information
submitted by Aegerion pursuant to its obligations under this Plea Agreement and
identified upon submission of Aegerion as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Aegerion shall have the rights set forth under
said procedures.

 

8

--------------------------------------------------------------------------------


 

provided to, relied upon, and material to the government of the United States,
and that a knowing false statement could result in criminal or civil liability
for the signatory.

 

13.                               Aegerion may submit a timely written request
for an extension of time to provide the certifications, resolutions, or reports
required by Paragraphs 6 through 9 and Paragraph 11 above. A written request is
timely if it is received by the U.S. Attorney’s Office for the District of
Massachusetts and the Consumer Protection Branch, U.S. Department of Justice, at
least five business days prior to the date by which the certification,
resolution or report is due. Timely requests for extension will not be
unreasonably denied. If an extension of time is granted in writing, Stipulated
Penalties as described in Paragraph 16 of the Deferred Prosecution Agreement
shall not accrue until one day after Aegerion fails to meet the revised
deadline. If not granted, Stipulated Penalties shall not begin to accrue until
three (3) business days after Aegerion received the Government’s written denial
of such request or the original deadline, whichever is later.

 

9

--------------------------------------------------------------------------------


 

ATTACHMENT C: CERTIFICATE OF CORPORATE RESOLUTIONS

 

WHEREAS, Aegerion Pharmaceuticals, Inc. (“Aegerion”) has been engaged in
discussions with the United States Attorney’s Office for the District of
Massachusetts and the United States Department of Justice, Consumer Protection
Branch (collectively, the “United States”) regarding issues arising in relation
to its sale and distribution of the drug, Juxtapid; and

 

WHEREAS, in order to resolve such discussions, it is proposed that Aegerion
enter into a certain agreement with the Government; and

 

WHEREAS, outside counsel for Aegerion has advised the Board of Directors of
Aegerion of its rights, possible defenses, the U.S. Sentencing Guidelines’
provisions, and the consequences of entering into such agreement with the United
States;

 

Therefore, the Board of Directors has RESOLVED that:

 

1.                                      Aegerion (a) acknowledges the filing of
the one-count Information charging Aegerion with conspiracy to violate Title 42,
United States Code, Sections 1320d-6(a) and 6(b)(3), in violation of Title 18,
United States Code, Section 371; and (b) waives indictment on such charges and
enters into a deferred prosecution agreement with the United States.

 

2.                                      Aegerion accepts the terms and
conditions of this Agreement, including, but not limited to, (a) a knowing
waiver of its rights to a speedy trial pursuant to the Sixth Amendment to the
United States Constitution, Title 18, United States Code, Section 3161, and
Federal Rule of Criminal Procedure 48(b); (b) a knowing waiver for purposes of
this Agreement and any charges by the United States arising out of the conduct
described in the attached Statement of Facts of any objection with respect to
venue and consent to the filing of the Information, as provided under the terms
of this Agreement, in the United States District Court for the District of
Massachusetts; and (c) a knowing waiver of any defenses based on the statute of
limitations for

 

1

--------------------------------------------------------------------------------


 

any prosecution relating to the conduct described in the attached Statement of
Facts or relating to conduct known to the United States prior to the date on
which this Agreement was signed that is not time-barred by the applicable
statute of limitations on the date of the signing of this Agreement;

 

3.                                      The Vice President, Corporate Counsel of
Aegerion, Jennifer Fitzpatrick, is hereby authorized, empowered and directed, on
behalf of Aegerion to execute the Deferred Prosecution Agreement substantially
in such form as reviewed by this Board of Directors at this meeting with such
changes as the Vice President, Corporate Counsel of Aegerion, Jennifer
Fitzpatrick, may approve;

 

4.                                      The Vice President, Corporate Counsel of
Aegerion, Jennifer Fitzpatrick, is hereby authorized, empowered and directed to
take any and all actions as may be necessary or appropriate and to approve the
forms, terms or provisions of any agreement or other documents as may be
necessary or appropriate, to carry out and effectuate the purpose and intent of
the foregoing resolutions; and

 

5.                                      All of the actions of the Vice
President, Corporate Counsel of Aegerion, Jennifer Fitzpatrick, which actions
would have been authorized by the foregoing resolutions except that such actions
were taken prior to the adoption of such resolutions, are hereby severally
ratified, confirmed, approved, and adopted as actions on behalf of Aegerion.

 

Date:

9/18/17

 

By:

/s/ Barbara Chan

 

 

 

Barbara Chan

 

 

 

President

 

 

 

Aegerion Pharmaceuticals, Inc.

 

2

--------------------------------------------------------------------------------